DETAILED ACTION
	This office action is in response to applicant’s amendment and remarks filed on 6/2/2021.  Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention as amended in claim 1.
Claim 1.  A circumferentially light-emitting type thermoplastic resin molded body at least comprising: a core layer made from comprising: a thermoplastic elastomer; and a light diffusing agent added to the thermoplastic elastomer; a first clad layer made from comprising: a thermoplastic resin whose refractive index is smaller than that of the thermoplastic elastomer from which the core layer is made, elastomer; a light diffusing agent added to the thermoplastic resin; and a second clad layer disposed between the core layer and the first clad layer, the second clad layer comprising the same thermoplastic resin as that of the first clad layer and not comprising any light diffusing agent, wherein a light diffusing agent is added to the thermoplastic elastomer from which the core layer is made and the thermoplastic resin from which the first clad layer is made respectively; and: a total light transmittance of the first clad layer is defined as less than 70%, a proportional ratio of a thickness of the second clad layer to that of the first clad layer ranges from 50% to 150%, a total thickness of the first and second clad layers ranges from 0.15mm to 0.4mm, and a proportional ratio by weight of the light diffusing agent added to the thermoplastic resin of the first clad layer ranges from 0.05 to 1.5%.

	Claims 2-6 are dependent on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883